DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 6/3/2021.

The title of the invention remains rejected since the title has not been amended in a substantive manner.  For instance, the title may include the electronic device comprises two displays.

The objections to claims 9 and 10 are overcome as claims 9 and 10 have been amended to correct the informalities.

As for Applicant’s argument regarding amended independent claim 11: “Although Kwon may disclose receiving a first touch input on a first display and a second touch input on a second display, and processing the touch inputs as a multi-touch input, or as individual inputs, Kwon fails to disclose determining whether a physical state of the first and second housing satisfies a predefined condition.” (Remarks, page 14); paragraph 112 of Kwon teaches “In addition, the content elements may be displayed according to state information of the corresponding displays. For example, when the orientation information of the display is changed, such as by using a pivot function or a rotation sensing function through a sensor, the content elements displayed on the rotated display may be also changed in accordance with the changed orientation information as illustrated in FIG. 3E.”  The orientation of the displays of Kwon may correspond to the physical state of the claim.



Accordingly, amended independent claim 11 remains rejected.  The similarly amended independent claim 1 remains rejected as well.  The dependent claims also remain rejected.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2016/0313962 A1).

Instant Claim 1: An electronic device  (“Method and electronic device for displaying content” (Kwon, title))

comprising: a first touch screen display including a first touch panel having a first coordinate region defined using a first horizontal axis and a first vertical axis; a second touch screen display including a second touch panel having a second coordinate region defined using a second horizontal axis and a second vertical axis;  (“For example, the display area may be defined to include 200 elements in the horizontal direction (H) and 200 elements in the vertical direction (V) such that a coordinate value of (0, 0) is assigned to an upper left side of display A, a coordinate value of (100,0) is assigned to an upper right side of display A, a coordinate value of (101,0) is assigned to an upper left side of display B, a coordinate value of (200, 0) is assigned to an upper right side of display B, a coordinate value of (0, 200) is assigned to a lower left side of display A, a coordinate value of (100, 200) is assigned to a lower right side of display A, a coordinate value of (101, 200) is assigned to a lower left side of display B, and a coordinate value of (200, 200) is assigned to a lower right side of display B as illustrated in FIG. 4A.” (Kwon, paragraph 118)  Display A and display B of Kwon correspond to the first touch screen and second touch screen of the claim, respectively.
In addition, paragraph 12 of Kwon teaches that the displays may receive touch inputs; thus, the displays contain a touch panel.)

a sensor configured to acquire sensor information for determining a physical state of the first housing and the second housing;  (“In addition, the content 

a processor operatively connected to the first touch screen display and the second touch screen display;  (“The electronic device 101 (fig 1) may include a bus 110, a processor 120,” (Kwon, paragraph 53))

and a memory operatively connected to the processor, wherein the memory stores therein instructions which, when executed by the processor,  (“According to an embodiment of the present disclosure, the memory 130 (fig 1) may include instructions to operate the processor 120.” (Kwon, paragraph 67))

cause the processor to: receive first data from the first touch panel, wherein the first data is associated with a first touch input received through the first touch screen display, and is based on the first coordinate region; receive second data from the second touch panel, wherein the second data is associated with a second touch input received through the second touch screen display and is based on the second coordinate region;  (“When the displays of electronic devices 402, 404 are oriented in the same direction, the two electronic devices 402, 404 may receive a first touch input X1 and a second touch input X2 on each display, respectively, and process the first touch input X1 and the second touch input X2 as a multi-touch input as illustrated in FIG. 4A.” (Kwon, paragraph 119))

determine whether the physical state satisfies a predefined condition;  (The above citation from paragraph 112 of Kwon teaches determining the orientation of the displays.)

upon determining that the physical state satisfies the predetermined condition, configure a virtual third coordinate region after receiving the first data associated with the first touch input and the second data associated with the second touch input, wherein the virtual third coordinate region is defined using a third horizontal axis and a third vertical axis; convert the first data and the second data to first virtual data and second virtual data using the virtual third coordinate region, respectively; and apply an action corresponding to the first touch input and the second touch input to the first touch screen display and the second touch screen display, based on the first virtual data and the second virtual data.  (When Kwon processes the first touch input X1 and the second touch input X2, Kwon is processing data from each input.  This processing can be said to convert the data to virtual data as the processor 120 takes action based on the user’s two touch inputs.  When Kwon is processing each touch input and determining the location of each touch input, that final determination of location can be said to be a virtual third coordinate region.)


Instant Claim 2: The electronic device of claim 1, wherein a horizontal component value of a point where the third horizontal axis meets a virtual vertical line is the same as a horizontal component value of a point where at least one of the first horizontal axis or the second horizontal axis meets the virtual vertical line, and wherein a vertical component value of a point where the third vertical axis meets a virtual horizontal line is the same as a vertical component value of a point where at least one of the first vertical axis or the second vertical axis meets the virtual horizontal line.  (The virtual third coordinate region of Kwon may be the same as the non-virtual regions.)


Instant Claim 3: The electronic device of claim 2, wherein the horizontal component value of the point where the third horizontal axis meets the virtual vertical line is the same as the horizontal component value of the point where the first horizontal axis meets the virtual vertical line, and wherein the vertical component values of the points where the first vertical axis, the second vertical axis, and the third vertical axis meet the virtual horizontal line, respectively are the same as each other.  (The virtual third coordinate region of Kwon may be the same as the non-virtual regions.)


Instant Claim 4: The electronic device of claim 2, wherein the vertical component value of the point where the third vertical axis meets the virtual horizontal line is the same as the vertical component value of the point where the first vertical axis meets the virtual horizontal line, and wherein the horizontal component values of the points where the first horizontal axis, the second horizontal axis, and the third horizontal axis meet the virtual vertical line, respectively are the same as each other.  (The virtual third coordinate region of Kwon may be the same as the non-virtual regions.)


Instant Claim 5: The electronic device of claim 1, wherein the memory further stores therein an application including an user interface, and wherein the instructions cause the processor to: display the user interface on the first touch screen display and the second touch screen display;  (Referring to fig 17A of Kwon, third content element 1730 is a user interface spanning both displays.)

and change at least a portion of the user interface, based on the first virtual data and the second virtual data.  (Referring to fig 17B of Kwon, third content element 1730 has changed.)


Instant Claim 6: The electronic device of claim 1, wherein the first touch input and the second touch input are received substantially simultaneously.  (“Further, according to various embodiments of the present disclosure, the electronic device may 


Instant Claim 9: The electronic device of claim 1, wherein the first touch screen display further includes a first display panel for displaying a first screen  (Referring to fig 4A of Kwon, display A corresponds to the first display panel and first screen of the claim.)

based on a first display buffer corresponding to the first coordinate region,  (“Referring to FIG. 6B, the memory 130 of the electronic device 101 according to various embodiments of the present disclosure may include display-content element correspondence information 630,” (Kwon, paragraph 137)  The display-content element correspondence information 630 of Kwon corresponds to the first display buffer of the claim.)

wherein the first touch panel receives the first touch input onto the first screen and stores the first data corresponding to the first touch input into a first touch buffer corresponding to the first coordinate region,  (The memory 130 of Kwon corresponds to the first touch buffer of the claim.)

wherein the second touch screen display further includes a second display panel for displaying a second screen  (Referring to fig 4A of Kwon, display B corresponds to the second display panel and second screen of the claim.)

based on a second display buffer corresponding to the second coordinate region,  (The display-content element correspondence information 630 of Kwon corresponds to the second display buffer of the claim.)

wherein the second touch panel receives the second touch input onto the second screen and stores the second data corresponding to the second touch input into a second touch buffer corresponding to the second coordinate region,  (The memory 130 of Kwon corresponds to the second touch buffer of the claim.)

wherein when the instructions are executed by the processor, the instructions cause the processor to: create a third touch buffer corresponding to the virtual third coordinate region; store the first virtual data and the second virtual data in the third touch buffer; and map the first display buffer and the second display buffer to the third touch buffer, based on the virtual third coordinate region.  (The memory 130 of Kwon corresponds to the third touch buffer of the claim.)


Instant Claim 11: (Method claim 11 and apparatus claims 1 and 9 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to the combination of apparatus claims 1 and 9.)


Instant Claim 12: (Claim 12 is substantially identical to claim 2, and thus, is rejected under similar rationale.)



Instant Claim 13: The method of claim 11, wherein identifying whether the first screen and the second screen are available includes identifying whether an user interface included in an application is displayed on the first screen and the second screen, and wherein determining whether the identifying result satisfies the predefined condition includes determining that the predefined condition is satisfied when the user interface is displayed on the first screen and the second screen.  (Referring to fig 4A of Kwon, the processor 120 determines which displays are populated and where.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of An (US 2016/0162241 A1).

Instant Claim 7: The electronic device of claim 1, wherein the electronic device further comprises a Hall sensor, wherein the instructions cause the processor to configure the virtual third coordinate region in response to reception of a signal from the Hall sensor.  (Kwon teaches the electronic device in accordance with claim 1, but does not disclose a Hall sensor.  However, in the same field of endeavor, An Hall sensor) connected to the sub-display unit 1005-1.” (An, paragraph 115))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the dual-display electronic device as taught by Kwon; with the dual-display electronic device as taught by An, wherein the dual-display device includes a Hall sensor for detecting the angle between the two displays.  “When it is identified that the sub-display unit 1005-1 (fig 10) is opened at a designated angle (for example, 90 degrees) or more, the electronic device 101 may control the device to switch on a power source of the first sub-display 1050 of the sub-display unit (for example, the sub-display unit 1005-2) in an opened state.” (An, paragraph 115)


Instant Claim 8: The electronic device of claim 1, wherein the electronic device further comprises a first housing and a second housing,  (Referring to fig 4A of Kwon, the housing surrounding display A and display B correspond to the first housing and second housing of the claim, respectively.)

wherein the second housing is foldable toward the first housing to cover at least one surface of the first housing,  (“According to various examples, the electronic device may control an operation of displaying data on a display included in the electronic device or another electronic device by identifying (or determining) folding of the other electronic device through at least one sensor.” (An, paragraph 5)  Although An does not teach that its dual-display electronic device is foldable, such is obvious for 

wherein the first touch screen display is placed on the first housing, and wherein the second touch screen display is placed on the second housing.  (Referring to fig 4A of Kwon, display A is placed on the first housing and display B is placed on the second housing.)


Instant Claim 10: (Claim 10 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 14: The method of claim 11, wherein identifying whether the first screen and the second screen are available includes determining a folded or unfolded state between first and second housings, based on sensing information acquired via a sensor module, wherein the first and second housings are folded or unfolded with each other,  (The Hall sensor of An corresponds to the sensor module of the claim.)

wherein the first touch screen display is placed on the first housing and the second touch screen display is placed on the second housing,  (This limitation is substantially included within claim 10, and thus, is rejected under similar rationale.)

and wherein determining whether the identifying result satisfies the predefined condition includes determining that the predefined condition is satisfied when the first housing and the second housing are unfolded with each other.  (The hall sensor of Ann may determine the angle between the first housing and the second housing.)


Instant Claim 15: The method of claim 14, wherein the sensor module includes a Hall sensor.  (“According to an example, the electronic device 101 (fig 10) may identify an operation of unfolding (or opening) the sub-display unit 1005-1 through at least one sensor (for example, an illumination intensity sensor, an infrared ray sensor, a proximity sensor, and a bending sensor) included on a front surface of the electronic device 101 or a magnetic sensor (for example, a Hall sensor) connected to the sub-display unit 1005-1.” (An, paragraph 115))



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626